
	

113 SRES 460 ATS: Recognizing the significance of May 2014 as Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 460
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Ms. Hirono (for herself, Mr. Reid, Mrs. Murray, Mr. Cardin, Mr. Schatz, Mr. Brown, Mr. Kaine, Mr. Begich, Mr. Heller, Mr. Kirk, Ms. Cantwell, and Mr. Warner) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the significance of May 2014 as Asian/Pacific American Heritage Month as an important
			 time to celebrate the significant contributions of Asian Americans and
			 Pacific Islanders to the history of the United States.
	
	
		Whereas the United States joins together each May to pay tribute to the contributions of
			 generations of Asian Americans and Pacific Islanders who have enriched the
			 history of the United States;Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably
			 tied to the story of the United States;Whereas the Asian American and Pacific Islander community is an inherently diverse population
			 comprised of more than 45 distinct ethnicities and more than 100 language
			 dialects;Whereas, according to the Bureau of the Census, the Asian American population grew faster than any
			 other racial or ethnic group in the United States during the last decade,
			 surging nearly 46 percent between 2000 and 2010, which is a growth rate 4
			 times faster than that of the total population of the United States;Whereas the 2010 decennial census estimated that there are approximately 17,300,000 residents of
			 the United States who identify as Asian and approximately 1,200,000
			 residents of the United States who identify themselves as Native Hawaiian
			 or other Pacific Islander, making up approximately 5.5 percent and 0.4
			 percent, respectively, of the total population of the United States;Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first
			 immigrants from Japan arrived in the United States on May 7, 1843, and the
			 first transcontinental railroad was completed on May 10, 1869, with
			 substantial contributions from immigrants from China;Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific
			 American Heritage Month and requests the President to issue an annual
			 proclamation calling on the people of the United States to observe the
			 month with appropriate programs, ceremonies, and activities;Whereas Asian Americans and Pacific Islanders, such as Daniel K. Inouye, a Medal of Honor and
			 Presidential Medal of Freedom recipient who, as President Pro Tempore of
			 the Senate, was the highest-ranking Asian American government official in
			 United States history, Dalip Singh Saund, the first Asian American
			 Congressman, Patsy T. Mink, the first woman of color and Asian
			 American woman to be elected to Congress, Hiram L. Fong, the first Asian
			 American
			 Senator, and others have made significant
			 contributions in both our
			 government and our military, including the first Asian American cabinet
			 member in 2000 and the first female Asian American cabinet member in 2001;Whereas the year 2014 marks several important milestones for the Asian American and Pacific
			 Islander community, including—(1)the 15th anniversary of the establishment of the White House Initiative on Asian Americans and Pacific
			 Islanders under Executive Order 13125 by President William J. Clinton;(2)the
			 20th anniversary of the founding of the Congressional Asian Pacific American Caucus, a bicameral caucus
			 of Members of Congress advocating on behalf of Asian Americans and Pacific
			 Islanders; and(3)the	  20th anniversary of the creation of the Asian Pacific American Institute for Congressional Studies;Whereas in 2014, the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of
			 Congress advocating on behalf of Asian Americans and Pacific Islanders, is
			 composed of 41 Members, including 13 Members of Asian or Pacific Islander
			 descent;Whereas in 2014, Asian Americans and Pacific Islanders are serving in State legislatures across the
			 United States in record numbers, including in the States of Alaska,
			 Arizona, California, Connecticut, Colorado, Georgia, Hawaii, Idaho,
			 Maryland, Massachusetts, Michigan, New Jersey, New York, Pennsylvania,
			 Texas, Utah, Vermont, Virginia, and Washington;Whereas the number of Federal judges who are Asian Americans or Pacific Islanders doubled between
			 2001 and 2008 and more than tripled
			 between 2009 and 2014, reflecting a commitment to diversity in the Federal
			 judiciary that has resulted in the confirmations of high caliber Asian
			 American and Pacific Islander judicial nominees;Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have
			 access to resources and a voice in the Government of the United States and
			 continue to advance in the political landscape of the United States; andWhereas celebrating Asian/Pacific American Heritage Month provides the people of the United States
			 with an opportunity to recognize the achievements, contributions, and
			 history of Asian Americans and Pacific Islanders, and to appreciate the
			 challenges faced by Asian Americans and Pacific Islanders: Now, therefore,
			 be it
		
	
		That the Senate—(1)recognizes the significance of May 2014 as Asian/Pacific American Heritage Month as an important
			 time to celebrate the significant contributions of Asian Americans and
			 Pacific Islanders to the history of the United States; and(2)recognizes that the Asian American and Pacific Islander community enhances the rich diversity of
			 and strengthens the United States.
			
